 



Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is entered into and effective as of
April 1, 2007 between Daniel D. Maddox (“Consultant”) and Kaiser Aluminum
Fabricated Products, LLC, a Delaware limited liability company with principal
offices located at 27422 Portola Parkway, Suite 350, Foothill Ranch, California
92610 (“Kaiser”).
     WHEREAS, Consultant formerly served as Kaiser’s Vice President and
Controller and has terminated his employment with Kaiser pursuant to the terms
of his employment agreement; and
     WHEREAS, Kaiser desires to have Consultant continue to perform certain
services for Kaiser as set forth herein, and Consultant is willing to perform
such services.
     NOW THEREFORE, in consideration of the mutual promises contained herein the
parties hereto agree as follows:
     1. Term and Termination
          The term of this Agreement shall commence as of the above referenced
effective date and shall continue in effect through June 30, 2007 subject to
such extensions or amendments as the parties may mutually agree upon in writing.
     2. Services
          2.1 Unless otherwise agreed by Kaiser in writing, Consultant shall
remain available to Kaiser to assist and consult with Kaiser with various
accounting tasks and responsibilities previously managed by Consultant. However,
this is not an exclusive arrangement and does not preclude Consultant from
accepting other arrangements that do not materially conflict.
          2.2 All services hereunder shall be performed by Consultant only as
authorized by Kaiser’s Chief Financial Officer or Chief Accounting Officer, or
such other person as Kaiser may designate and only as Consultant shall agree to
accept such request.
          2.3 Consultant shall at all time act in accordance with his own best
judgment, experience and expertise and shall conform to the high professional
standards of work and business ethics as an independent Consultant. Consultant
shall achieve results without supervision except as to manner or means of
accomplishing those results.
          2.3 The parties anticipate that the services under this Agreement will
primarily be performed remotely in Houston, Texas, however infrequent or
occasional travel to Kaiser’s offices in Foothill Ranch, California may be
required as mutually agreed. In addition, the parties do not anticipate the
services contemplated by this Agreement to require Consultant’s full time and
attention. The parties anticipate Consultant providing no more than 20-40 hours
per month; however this shall not be deemed to be a commitment or guaranteed
number of hours. In the event that the services require more time than
anticipated, the parties will meet and confer to discuss modifications to the
Agreement.
          2.4 This contact can be terminated by either party upon 45 days
notice. In the case of termination by the Consultant, any previously paid
retainer for the month in which termination occurs must be refunded to the
Company.

 



--------------------------------------------------------------------------------



 



     3. Fees and Reimbursements/Invoices
          3.1 Consultant shall receive a retainer each month during the term of
this Agreement in the amount of Three Thousand Dollars ($3,000) payable on the
fist day of each month. In addition, for each hour of actual services performed,
Consultant shall receive compensation of One Hundred Fifty Dollars ($150) per
hour for work performed . Both parties agree that Consultant is not an employee
for state or federal tax purposes. No FICA, federal, state, nor local income
tax, nor payroll tax or any kind, shall be withheld or paid by Kaiser on behalf
of Consultant. Consultant shall be solely responsible for payment of all FICA
and federal, state and local income taxes payable on compensation received
hereunder. All travel time in connection with this Agreement will be prorated as
required and compensated at the above rates. In addition, upon submission of
proper documentation, Kaiser will reimburse Consultant for all reasonable and
customary expenses incurred while providing consulting services. The term
“reasonable and customary” shall mean expenses incurred consistent with Kaiser’s
corporate policies on reimbursement of travel and related expenses.
          3.2 At the beginning of each month Consultant shall submit a statement
(invoice) setting forth in reasonable detail Consultant’s fees and expenses for
the prior month. Expenses shall be supported by standard Kaiser expense account
documentation. Invoices must show the breakdown for services performed. These
statements shall be submitted to Kaiser at the address set forth below.
Kaiser Aluminum Fabricated Products, LLC
27422 Portola Parkway, Suite 350
Foothill Ranch, California 92610
Attn: Chief Financial Officer
Kaiser shall promptly review and pay each such statement.
     4. Independent Contractor
          4.1 Consultant shall perform services hereunder as an independent
contractor and not as an employee. Consultant shall have no power or authority
to act for, legally represent, or commit Kaiser in any way unless Kaiser
specifically authorizes Consultant to do so.
          4.2 Consultant understands and agrees that during the period of this
Agreement and any extensions thereto Consultant is not entitled to participate
in or accrue benefits, and Consultant hereby expressly waives any claim to
participate in or accrue benefits, under Kaiser’s employee benefit plans,
including but not limited to the Kaiser Aluminum Savings and Investment Plan,
Kaiser’s Restoration Plan, Severance Pay and Benefits Continuation, Personal
Choice, Life Insurance, Sick Leave with Salary Continuation, Long Term
Disability, Accidental Death and Dismemberment, Medical and Dental plans for
services performed hereunder. In addition, Consultant is not entitled to
participate in any employee bonus plans.
     5. Protection of Confidential Information
          5.1 All work product of Consultant in the performance of this
Agreement, including without limitation, analyses, reports, data and other
information made by Consultant, shall be the property of Kaiser and shall be
considered Confidential Information. Any information disclosed to Consultant by
Kaiser or others in connection with this Agreement shall also be considered
Confidential Information, and shall, as between Kaiser and Consultant, be the
property of Kaiser.

2



--------------------------------------------------------------------------------



 



          5.2 Except as Kaiser may authorize in writing, Consultant shall not
disclose any Confidential Information or use it for any purpose other than the
performance of Consultant’s services under this Agreement. Promptly upon
Kaiser’s request, and in any event upon the termination of this Agreement,
Consultant shall deliver to Kaiser all such material (including all copies made
thereof) which Consultant has in Consultant’s possession.
          5.3 All documents and tangible items prepared for and submitted to
Kaiser by Consultant in connection with the services rendered under this
Agreement shall belong exclusively to Kaiser (“Deliverable Items”). Consultant
agrees to give Kaiser or its designees all assistance reasonably required to
perfect such rights.
     6. Construction of Terms
          If any provision of this Agreement is held unenforceable by a court of
competent jurisdiction, that provision shall be severed and shall not affect the
validity or enforceability of the remaining provisions.
     7. Successors and Assigns
          This Agreement may not be assigned by Consultant without the prior
consent of Kaiser. The benefits and obligations of this Agreement shall be
binding upon and inure to the parties hereto, their successors and assigns.
     8. No Conflict
          Consultant warrants that Consultant has not previously assumed any
obligations inconsistent with those undertaken by Consultant under this
Agreement.
     9. Applicable Law/Entire Agreement
          9.1 This Agreement shall in all respects be governed by and construed
in accordance with the laws of the State of California, except that conflicts of
laws/provisions of California law shall not be applied for the purpose of making
other law applicable.
          9.2 This Agreement constitutes the entire agreement and supersedes all
prior agreements and understanding, both written and oral, between the parties
relating to the subject matter hereof. It shall not be amended, supplemented or
superseded except by a written agreement signed by both parties.
     10. Disputes
          Any dispute, controversy or claim arising out of, relating to, or in
connection with this Agreement, or the breach, termination of validity thereof,
which is not settled by mutual agreement of the parties involved in such
dispute, controversy or claim shall be subject to the exclusive jurisdiction and
venue of state and federal courts located in Orange County, California. In the
regard, each of the parties submits to the jurisdiction of such courts and
waives any defense to such jurisdiction.

3



--------------------------------------------------------------------------------



 



     11. Notices
          All notices, correspondence, consents, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when actually received. Such notices may be given personally, by
registered or certified mail, by telex, or by facsimile transmission:

         
 
  if to Consultant:   Daniel D. Maddox
 
      12303 Woodthorpe
 
      Houston, Texas 77024  
 
  if to Kaiser:   Kaiser Aluminum Fabricated Products, LLC
 
      Attn: Chief Financial Officer
 
      27422 Portola Parkway — Suite 350
 
      Foothill Ranch, CA 92610-2831

     or to such other address as either party shall have last designated by
notice to the other party hereto.
     12. Waiver
     Failure of either Kaiser or Consultant to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions nor in any way affect the validity of this Agreement or any part
thereof or the right of either party thereafter to enforce each and every
provision thereof. The waiver of any provisions of this Agreement or any breach
thereof shall not constitute waiver of any subsequent breach of the same or any
other provisions of this Agreement.
     13. Knowing and Voluntary Waiver
     Consultant understands and agrees that Consultant:

  a.   Has carefully read and fully understands all of the provisions of this
Agreement;     b.   Has had an opportunity to negotiate the terms of this
Agreement;     c.   Is, through this Agreement, waiving right to employee
benefits and/or any future claim to benefits set forth in paragraph 4.2 of this
Agreement as a result of services provided under this Agreement;     d.  
Knowingly and voluntarily intends to be legally bound by the terms of this
Agreement; and     e.   Was advised and hereby is advised in writing to consider
the terms of this Agreement and consult with an attorney of his choice prior to
executing this Agreement.

     14. Survival
     The obligations of Consultant under Section 9 and 10 of this Agreement
shall survive termination or expiration of this Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as
of the date first set forth above.

                  CONSULTANT:       KAISER ALUMINUM FABRICATED PRODUCTS, LLC    
 
               
 
               
/s/ Daniel D. Maddox
 
Daniel D. Maddox
      By:   /s/ James E. McAuliffe, Jr.
 
James E. McAuliffe, Jr.     
 
          Vice President — Human Resources    

5